Exhibit 10.2

 

CONFIDENTIAL CONTRACT FOR LOGISTICS SERVICES

 

This Confidential Contract for Logistic Services (the “Agreement”) is effective
May 1, 2018.

 

BETWEEN: BizCore (the "Logistic Service Provider"), a company organized and
existing under the laws of Serbia of State of Serbia, with its head office
located at:       Obilicev Venac Street, #18,   Belgrade, ZIP: 11000   Serbia  
  AND: Grey Fox Holdings Corp. (the "Company"), a company organized and existing
under the laws of the Florida of State of Florida, with its head office located
at:       224 Datura St #1015 West Palm Beach FL 33401

 

RECITALS:

 

WHEREAS, Company imports goods from overseas and has need of a Logistics Service
Provider to help manage and coordinate the importing process; and

 

WHEREAS, Logistics Service Provider has expertise and experience in providing
these services; and

 

WHEREAS, Company wishes to utilize Logistics Service Provider’s services in
connection with the importation of Company’s goods;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company agree as follows:

 

1.RECITALS

 

The recitals set forth above are integral to and made a part of this Agreement
by reference.

 

2.TERM

 

This Agreement shall remain in force from the date first set forth above for a
period of 1 year(s) and shall be automatically renewed thereafter on a
year-by-year basis. This term shall always be subject to the termination
provisions set forth herein.

 

3.APPOINTMENT OF LOGISTICS SERVICE PROVIDER

 

(a)Company agrees to employ Logistics Service Provider to perform the services
set forth herein and Logistics Service Provider agrees to perform these
services. The scope of this employment will be as follows:

 

On April 27th, 2018, the Board of Directors (the “Board”) of Grey Fox
Holdings Corp.  (“GFOX” or the “Company” entered into an agreement with BizCore
as a service provider. BizCore shall solicit business for the company and
provide GFox with leads for hospitality and tourism services.  BizCore shall
also provide SEO and social media marketing for GFox. The contract has an annual
commitment fee of $35,000 to $100,000 per year commitment.

 

These services will encompass all modes of transportation.

 

 

 



 1 

 

 

(b)This is a non-exclusive agreement. Logistics Service Provider is free to
perform services for other shippers and Company is free to employ other
providers to perform services covered by this Agreement.

 

Notwithstanding the foregoing, Logistics Service Provider shall not provide like
services for direct competitors of Company in same geographic scope as described
in Section 3 (a).

 

4.LOGISTICS SERVICES

 

Logistics Service Provider shall have the following responsibilities:

 

(a)Receipt, management, and transmission of Company shipping data;

 

(b)Management of Company’s import program on a Purchase Order basis;

 

(c)Management of Company vendors;

 

(d)Receiving, booking, routing and dispatch of Company’s cargo;

 

(e)Warehousing, cargo consolidation and LCL services;

 

(f)Preparation and management of shipping documentation, including documentation
necessary to effect importation into the destination countries and release of
cargo;

 

(g)Preparation of reports to Company;

 

(h)Coordination with other Company service providers in the importation process;
and

 

(i)Such other tasks as may be reasonably necessary to effectuate the safe,
expeditious, and efficient flow of Company’s import goods and related
documentation.

 

The specific tasks encompassed by these services shall be set forth in the
Standard Operating Procedures (“SOP”) for this Agreement, which are attached
hereto as Exhibit A [Note: Exhibit A already used for Company affiliate
listings] and made a part hereof by reference, and/or in written instructions
from Company. Logistics Service Provider agrees to perform all tasks reasonably
related to the services set forth above.

 

5.AGREEMENT ADMINISTRATION

 

(a)Account Management. Logistics Service Provider shall designate a senior level
executive to be the Account Manager responsible for overseeing Company’s
account. The Account Manager must have the authority to make decisions
concerning all elements of Company’s account.

 

Other responsibilities of the Account Manager will include: (i) working with
Company to establish a strategic relationship; (ii) overseeing coordination of
all of Logistics Service Provider’s activities relating to Company’s account;
(iii) insuring that all service requirements of this Agreement are performed
satisfactorily. The Account Manager will meet with Company’s management on a
regular basis to discuss Logistics Service Provider’s performance and service
levels.

 

(b)Procedures and Metrics. Logistics Service Provider and Company shall
cooperate in developing and continually improving the SOP for activities under
this Agreement. Logistics Service Provider and Company shall also agree on
performance levels and service quality criteria (“Service Standards”) to measure
and evaluate Logistics Service Provider’s services under this Agreement. These
Service Standards shall be made a part of the SOP in Exhibit A [Note: Exhibit A
already used for Company affiliate listings]. Logistics Service Provider will
provide reports in a format and at intervals determined by Company measuring its
performance under the Service Standards. [Note: We have not reviewed SOPs or
Service Standards]

 

 

 



 2 

 

 

6.COMPENSATION AND PAYMENT

 

(a)Company agrees to pay to Logistics Service Provider the rates and charges set
forth in Exhibit B, attached hereto and incorporated herein by reference, as
full and complete compensation for the services to be provided hereunder. Such
rates may be amended or changed only with the mutual written agreement of both
parties.

 

(b)Logistics Service Provider shall invoice Company within two to five business
days of the end of each week for all compensable services performed during that
week. Invoices shall be in the form attached to this Agreement as Exhibit C.
Payment of each invoice shall be made by Company within 2 days following
receipt. Logistics Service Provider agrees that no penalties or interest will be
assessed to 7 days for past due amounts.

 

7.INDEPENDENT CONTRACTOR

 

Logistics Service Provider is an independent contractor and shall have sole and
exclusive control over the manner in which it, its employees and agents perform
the services to be provided under this Agreement. Logistics Service Provider
shall have the right to engage and employ such individuals and agents as may be
necessary in connection with the services to be provided under this Agreement,
provided that such individuals and agents shall be subject to control,
contractual or otherwise, solely and exclusively by Logistics Service Provider.

 

8.LIABILITY

 

(a)Logistics Service Provider agrees that it will be fully responsible, without
limitation, for any loss or damage to Company’s cargo while such cargo is in the
possession or control of Logistics Service Provider. Logistics Service
Provider’s liability shall be for the cost of the cargo plus any expenses
incurred by Company pertaining to the cargo to the time of the loss or damage
including, without limitation, duties, transportation charges, forwarding and
brokerage fees, etc. This provision shall not limit or detract from Company’s
right to assert claims against other parties for the same damages including,
without limitation, the ocean carrier under whose through bill of lading the
cargo is carried.

 

(b)Logistics Service Provider agrees that it will also be liable, without
limitation, for any direct extra expenses incurred by Company arising from
Logistics Service Provider’s failure to discharge its obligations and
responsibilities under this Agreement.

 

(c)Company shall have (i) twelve months from the date of delivery, or (ii) a
reasonable time if the goods are not delivered, in which to file a claim with
Logistics Service Provider. If the amount or extent of the claim cannot
reasonably be determined within the 1 month period, the time for filing the
claim shall automatically be extended for an additional 3 months.

 

(d)All claims shall be paid, settled, or disallowed by Logistics Service
Provider within 7 days of filing. If no response is received within this time,
Company will assume the claim has been allowed and deduct the amount claimed
from the next payment(s) of Logistic Service Provider invoices. Whenever
Logistics Service Provider disallows a claim by Company, it shall provide a
lawful reason for doing so, which shall be stated in writing by Logistics
Service Provider itself, not its insurer. Company shall have 2 years and 1 day
from the date of Logistic Service Provider’s response to its claim in which to
file suit against Logistic Service Provider for loss or damages arising from
such claim.

 

(e)Logistics Service Provider shall indemnify, defend and hold harmless Company,
its officers, employees, agents, representatives and affiliates from and against
any and all liability, loss, damages, claims, suits, costs or expenses,
including reasonable attorneys’ fees, asserted against Company based upon,
arising out of or in connection with (i) any acts or omissions by Logistics
Service Provider or its agents, sub-agents, representatives or employees, (ii)
any breach or non-fulfillment of any representation, warranty or covenant of
Logistics Service Provider provided herein, or (iii) any claim, losses, damages,
costs, or expenses asserted against Company by Logistics Service Provider, its
employees, agents or any other person for any injury (including sickness,
disease or death) or claim or injury to property arising out of or in connection
with the performance of this Agreement.

 

(f)No salvage of any kind or nature shall be sold or offered for sale or in any
other way disposed of to any third party without the prior written consent of
Company. All salvage receipts shall be payable to Company and credited against
Company’s claim against Logistics Service Provider.

 

Unless Company directs otherwise, all freight subject to salvage shall be
returned to Company, at Logistics Service Provider’s sole cost and expense, for
salvage and appropriate credit. Company may determine, within its sole
discretion, subject to a reasonableness standard, whether the goods may be
salvaged, and if salvageable, the value of such salvage. Such decision will be
consistent with all applicable federal and provincial regulations.

 

 

 



 3 

 

 

(g)Logistics Service Provider’s responsibilities and liabilities set forth above
shall not be limited in any manner whatsoever by any terms incorporated by
reference into this Agreement or contained in documentation issued by Logistics
Service Provider.

 

(h)Indemnity. Logistics Service Provider shall at all times (both during and
after the term hereof) indemnify, defend and hold harmless Company, its agents
and employees against and from any and all claims, losses, damages, costs,
penalties, fines, legal fees and all other expenses relating to, arising out of
or connected with Logistics Service Provider’s services and/or acts or omissions
of Logistics Service Provider, its employees or agents, of every nature or
character (including, but without limitations, claims for personal injury, death
and damage to property, clean-up costs from commodity spills and damage to the
environment) asserted against Company (a) by any agent or employee of Logistics
Service Provider or (b) by any other person.

 

9.RECEIPTS

 

Each incident of transportation of property under this Agreement shall be
evidenced by a written receipt in a form and manner approved by Company. To the
extent any term or condition of any receipt conflicts in any way with any term
or condition of this Agreement, this Agreement shall take precedence and
prevail.

 

10.INSURANCE

 

(a)Logistics Service Provider shall at all times during the term of this
Agreement and any period during which Logistics Service Provider provides
services pursuant to Section 22 hereof following termination of this Agreement,
at its own expense, have and maintain in full force and effect, Comprehensive
General Liability and Cargo Damage Insurance with reliable insurance companies
acceptable to Company, and in the following amounts, which amounts may be
subsequently modified by Company upon 5 days written notice: 100,000
Comprehensive General Liability; $100,000 Cargo Damage. (Note: Are these
sufficient amounts in USD)

 

(b)Company shall be named as an “Additional Insured” on the Comprehensive
General Liability and Cargo Damage policies, which shall provide that:

 

1.Such insurance shall be primary with respect to all insured’s; and

 

2.Such insurance shall be applicable separately to each insured and shall cover
claims, suits, actions or proceedings by each insured against any other insured.
Company shall be named “Loss Payee” on the Cargo Liability policy.

 

(c)The policy or certificate of insurance evidencing such insurance shall
contain a clause that the insurer will not cancel or change coverage of the
insurance without first giving Company [NUMBER] days prior written notice, and
that the Insurer will be liable to Company for any and all damages resulting
from Insurer’s failure to give such notice.

 

11.NO LIEN

 

Logistics Service Provider shall have no lien on any shipment or portion thereof
for which it provides services under this Agreement or on any documentation
relating thereto.

 

12.GOVERNING LAW / DISPUTE RESOLUTION

 

It is the intention of the Company parties that the provisions of this Agreement
shall be construed and enforced according to the laws of the Serbia of State of
Serbia, without regard to its conflict of law rules. All controversies and
claims arising hereunder, and all actions and proceedings, shall be brought to a
court of Serbia of general jurisdiction or the Federal court of Serbia sitting
in the city of Belgrade and both parties consent to the venue and jurisdiction
of the courts of that city. Nothing in this Agreement limits the Company’s right
to seek provisional injunctive relief in the appropriate jurisdiction.

 

 

 



 4 

 

 

13.RECORDS; AUDIT

 

(a)Logistics Service Provider shall keep records hereunder according to
reasonable procedures established by Company and communicated to Logistics
Service Provider from time to time. Logistics Service Provider shall promptly
furnish to Company copies of all records kept hereunder upon request.

 

(b)Company, its auditors or other authorized representatives or employees shall,
at all reasonable times and upon reasonable notice, be afforded access to, and
shall have the right to inspect and audit, all of Logistics Service Provider’s
books and records relating to the performance of this Agreement to the extent
reasonably necessary to assure that Logistics Service Provider is complying with
the terms of this Agreement.

 

(c)Logistics Service Provider shall preserve all records relating to this
Agreement, including, without limitation, licenses, permits, evidences of
authority issued by governmental bodies, memoranda and correspondence, for the
period of time specified by Company, or as required by law, whichever is
greater.

 

(d)Company shall have the right to obtain assurances from Logistics Service
Provider at any time concerning Logistics Service Provider’s financial and
economic condition and shall have the right to review Logistics Service
Provider’s financial statements (balance sheet, income statement and any other
relevant statements or information) on an annual basis.

 

14.ENVIRONMENTAL POLICY

 

Company is committed to the goal of continuously improving its environmental
impact while maintaining the highest customer service, best product selection
and quality, at the lowest possible cost. Company and Logistics Service Provider
hereby commit to improving environmental quality by working closely with each
other to identify opportunities and promote practices that benefit the
environment.

 

15.COMPLIANCE WITH APPLICABLE LAWS AND REGULATIONS

 

Logistics Service Provider shall comply with all applicable federal, and
provincial/state laws, regulations, policies and practices as well as the
regulations of any other country in which it performs services under this
Agreement. In particular, and without detracting from the generality of the
foregoing, Logistics Service Provider shall be knowledgeable about, and fully in
compliance with, any legal requirements pertaining to the transportation of
hazardous materials, dangerous goods, or overweight containers.

 

16.PROHIBITED PAYMENTS

 

Logistics Service Provider and any related entity (collectively “Logistics
Service Provider”) rendering services to Company and its subsidiaries and
affiliates (collectively, (“Company”) makes the following representations,
warranties, covenants, agreements and undertakings, and accepts the following
conditions:

 

(a)Logistics Service Provider shall comply with all laws of the countries in
which services are rendered to Company.

 

Foreign Corrupt Practices Act (“FCPA”), the Serbia Corruption of Foreign Public
Officials Act and any amendments thereto which will be supplied to Logistics
Service Provider upon request. Logistics Service Provider must comply with the
highest standard or requirement set by the laws of Serbia or policy in any
country.

 

(b)Logistics Service Provider, in rendering services under this Agreement, has
not and will not pay, offer, or promise to pay, or authorize the payment,
directly or indirectly, through third persons or otherwise, of any monies or
anything of value to any government official (for purposes of this Agreement
this term is defined to include any officer or employee of a government or any
department, agency or instrumentality thereof,

 

(c)or any public international organization, or any person acting in an official
capacity for or on behalf of any such government or department, agency or
instrumentality or for or on behalf of any such public international
organization and any political party, official thereof or candidate for
political office) of any country, for the purpose of: influencing any official
act or decision by such official, person or party, or inducing such official,
person or party to perform or omit any act in violation of his or its lawful
duty,

 

 

 



 5 

 

 

(d)or to secure any improper advantage, or inducing such official, person or
party to use his or its influence with a government or any of its agencies or
instrumentalities to affect or influence any act or decision of such government
or agency or instrumentality in order to obtain, retain or direct business for,
with or to any person or entity (any such payment is a “Prohibited Payment”).

 

The term Prohibited Payment as used herein does not include payments in modest
amounts to government employees for the purpose of expediting and securing a
routine administrative action ordinarily performed by such employees, provided
the recipient of such service or action is entitled to receive such service or
action and the payment is customary and appropriate in the country, provided,
however, that Logistics Service Provider must secure advance written approval
from Company for any such payments and must periodically report such payments to
Company pursuant to the procedures established by Company (which include
pre-approvals on a blanket basis).

 

The term “routine administrative action”, as used herein, refers to actions
commonly performed by certain government officials, including, without
limitation, obtaining permits, licenses, or other official documents in order to
qualify to do business in a country; processing visas and work orders; providing
police protection, mail pickup and delivery, customs and other inspections;
providing phone and utility services; loading and unloading cargo and actions of
a similar nature.

 

The term “routine administrative action” shall not refer to decisions by a
governmental official related to the award or direction of new or continuing
business to any person or entity;

 

(e)Logistics Service Provider shall not offer or make any payment, loan or
transfer of value to any director, officer, employee or agent of Company or of
its actual or potential customers or suppliers, or offer to make any payment,
loan or transfer of value on behalf of Company that is prohibited by any
applicable law.

 

(f)It is the intent of the Company that no payments, loans or transfer of value
shall be made that have the purpose or effect of public or commercial bribery,
acceptance of or acquiescence in extortion, kickbacks or other unlawful or
improper means of obtaining or retaining business. Logistics Service Provider
will ensure that no commission or fee is paid by Logistics Service Provider to
any third party without Company’s prior, written approval.

 

(g)Before any shareholder, officer, director or employee of Logistics Service
Provider or any related party rendering services to Company becomes a government
official (as defined in subparagraph (b) above) Logistics Service Provider shall
notify Company for purposes of determining whether continued employment would be
inconsistent with the representations and warranties set forth in this Section
17. Company’s determination on this question shall be binding.

 

(h)In any case where Logistics Service Provider proposes to render services to
Company by a related entity and a government official of the territory in which
the services will be rendered has a financial interest in such entity, Logistics
Service Provider will provide advance notification to Company for purposes of
determining whether utilization of such entity would be inconsistent with the
representations and warranties set forth in this Section 17. Company’s
determination on this question shall be binding.

 

(i)All expenses incurred shall be reported fully and accurately in the books and
records of Logistics Service Provider and all such books and records showing
expenses shall reflect the purpose of each expense and the recipient and the
beneficiary of such expense, and that there will be written records of each and
every service Logistics Service Provider performs on behalf of Company.

 

(j)To confirm compliance with the provisions of this Section 17, Logistics
Service Provider shall answer in reasonable detail any questionnaires or other
written or oral communications relating thereto from Company, or from their
outside auditors, attorneys or other designees, and shall also, upon request,
make its books and records related to this provision available to Company, or to
its outside auditors, attorneys or other designees.

 

(k)In the event that Company concludes that there has been a breach of the
representations and warranties set forth in this Section 17, it may terminate
this Agreement without further liability or obligation to pay any fees, which
are associated with the activities that caused such breach.

 

17.GLOBAL CONDITIONS

 

Logistics Service Provider also agrees to provide services to overseas
subsidiaries or affiliates of Company in any non-Serbia trades in which
Logistics Service Provider operates. These services shall be provided by
Logistics Service Provider, or its subsidiaries or affiliates, pursuant to a
separate agreement containing the same, or substantially the same, terms and
conditions as this Agreement.

 

 

 



 6 

 

 

The rates in all such agreements, including this one, shall be calculated on the
basis of Company’s total volumes handled by Logistics Service Provider, its
subsidiaries and affiliates, throughout the world. Neither Logistics Service
Provider nor Company shall be the guarantor of the performance of their
respective subsidiaries and affiliates under these separate agreements,
provided, however, that Logistics Service Provider shall be the guarantor of the
rate obligations set forth in this Section.

 

18.NON-ASSIGNABILITY

 

The rights and obligations of this Agreement are personal to Logistics Service
Provider and Company and this Agreement shall not be assignable or otherwise
transferable by either party, in whole or in part, without the written consent
of the other party, provided that Company shall have the right to assign this
Agreement, in whole or in part, to any entity controlling, controlled by, or
under common control with Company.

 

19.CONFIDENTIALITY

 

Company agrees to abide by the provisions set forth in any separately agreed
confidentiality agreement between them. If no such separate agreement exists,
they agree to abide by the following. As part of the business relationship
between Company and Logistics Service Provider, Logistics Service Provider may
be in, or come into, possession of information or data which is not available to
the public and which constitute trade secrets, know-how, and confidential
information or are otherwise considered secret by Company (hereinafter
“Information”).

 

In consideration of the receipt of such Information and the benefits it receives
under this Agreement, Logistics Service Provider agrees to maintain such
Information in the utmost of confidence; to use such Information solely in
connection with the business relationship created by this Agreement; and to take
all measures necessary to protect such Information from disclosure.

 

20.TERMINATION

 

(a)This Agreement may be terminated by either party, with or without cause, upon
30 days written notice. Notwithstanding the above, either party may terminate
this Agreement upon immediate written notice if the other party has failed to
cure a material breach of this Agreement within 30 days following written notice
thereof.

 

(b)If a petition in bankruptcy is filed against Logistics Service Provider, or
Logistics Service Provider becomes insolvent, makes a general assignment for the
benefit of creditors or a proposal in bankruptcy, Company may terminate this
Agreement immediately without notice and without further obligation.

 

21.CONTINUING COOPERATION

 

Logistics Service Provider agrees that, in the event its services under this
Agreement are terminated for any reason, it will provide full and complete
cooperation to assure that Company’s cargo, data and documentation continue to
be handled efficiently, safely and expeditiously during the transition of
services to another service provider. In particular, and without affecting the
generality of the foregoing, Logistics Service Provider agrees that it shall not
delay the transportation of goods or transmission of data or documents, whether
or not such goods, data or documentation are in its control or possession,
during any such transition.

 

22.FORCE MAJEURE

 

(a)Neither Company nor Logistics Service Provider shall be liable for damages
for any delay or failure to perform any of the terms and provisions of this
Agreement arising from causes beyond its control, including but not limited to,
acts of God or public enemies, acts of civil or military authority, labor
disputes, fires, riots, wars or conditions of war, embargoes, accidents,
epidemics, floods or other unusually severe weather, closing or obstruction of
highways, bridges or ferries, any of which have a material, substantial and
adverse affect on either parties ability to perform pursuant to the terms of
this Agreement.

 

 

 



 7 

 

 

(b)The party claiming force majeure shall notify the other party within 24 hours
of when it learns of the existence of such a condition and shall similarly
notify the other within a period of two working days after the condition is
remedied. If such condition of force majeure, however, is not remedied within 10
days, the unaffected party shall have the right to terminate this Agreement.

 

23.HEADINGS

 

The headings contained herein are for reference purposes only and shall not be
deemed to modify the text hereof.

 

24.SEVERABILITY

 

In the event any phrase, clause, sentence, or other provision contained in this
Agreement shall violate any applicable statute, ordinance, rule or Serbia’s law,
such phrase, clause, sentence or provision shall be ineffective to the extent of
such violation without invalidating any other provision of this Agreement.

 

25.NOTICES

 

Notices hereunder shall by given by mail or via facsimile, to the parties at the
following addresses:

 

Company:              Grey Fox Holdings Corp

 

Logistics Service Provider:        Obilicev venac #18, 11000 Belgrade, Serbia

 

26.ENTIRE AGREEMENT

 

This Agreement and the attached Exhibits represent the entire understanding of
Company and cannot be amended except in a writing signed by both parties. All
prior discussions, understandings, negotiations and agreements are merged
herein.

 

27.WAIVER

 

The failure of either party to insist in any one or more instances upon strict
performance of any of the provisions of this Agreement or to take advantage of
all of its rights hereunder shall not operate as a continuing waiver of any of
its rights exercisable under this Agreement.

 

28.PRECEDENCE

 

The terms of this Agreement, including its Exhibits, shall be superior to and
take precedence over, any trading conditions, standard terms and conditions, or
forms issued by Logistics Service Provider in the course of performing services
under this Agreement and this Agreement and Exhibits shall govern in the event
of a conflict. In the event of any conflict between this Agreement and any of
the Exhibits to this Agreement, the terms of the Agreement shall prevail.

 

29.SURVIVAL

 

The following provisions of this Agreement shall survive cancellation,
termination, or expiration of the Agreement: 6, 8, 10, 12, 13, 14, 18, 20, 22,
23, 24 and 26.

 

30.CURRENCY

 

Unless specified otherwise, all statements of or references to amounts in this
Agreement are to lawful money of Serbia.

 

IN WITNESS WHEREOF, each party to this agreement has caused it to be executed at
Serbia on the date indicated above.

 



BizCore Grey Fox Holdings Corp     /s/ Irina Vasilinovic /s/ Daniel Sobolowsk  
  Irina Vasilinovic Daniel Sobolowski Print Name and Title Print Name and Title

 

 

 



 8 

